Title: Thomas Jefferson to Fernagus De Gelone, 17 February 1817
From: Jefferson, Thomas
To: Gelone, J. Louis Fernagus De


          
            Sir
            Monticello Feb. 17. 17.
          
          I have recieved a copy of a catalogue of books which you announce for sale, and ask the favor of you to send me a little note of information as to the following.
          
            
              Column
              1st
              Papers found in Robespierre’s house. in what language size & price?
            
            
              
              3d
              Peyrard’s Archimedes. in what language? what size, & price?
            
            
              
              5th
              Correspondence of Cortez with Charles V. what language, size & price?
            
            
              
              6th
              Hippocrates’s works. in what language, size & price? and are they all his works, or only particular parts?
            
            
              
              8th 
              Mounier on the causes which have kept the French from being free. language? size & price?
            
          
          on receiving this information, I can decide which of them I will ask for, remit the price, and direct how they shall be sent. Accept my respectful salutations.
          Th: Jefferson
        